Citation Nr: 0022723	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, described as residuals of a traumatic internal 
derangement, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

3.  Entitlement to an evaluation in excess of 30 percent from 
October 10, 1996 to November 10, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from March 1948 to March 1952.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the New Orleans, Louisiana Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The RO granted entitlement to service connection for PTSD by 
rating decision dated in August 1997 and assigned a 30 
percent evaluation, effective from October 10, 1996, the day 
following the claim.  The veteran disagreed with the rating 
and the RO subsequently increased the evaluation to 50 
percent by rating decision dated in August 1999, effective 
from November 10, 1996.  The basis for the selection of this 
date is unclear.  Left unresolved, however is the question of 
a rating in excess of 30 percent for the prior month.  In 
view of the legal precedent discussed below, this issue 
remains for consideration.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  

In Addition, in view of the guidance of the Court in the case 
of Fenderson v. West, 12 Vet. App. 119 (1999), it is noted 
that the RO assigned the 50 percent rating effective to one 
month before the date of the original claim, based on a 
review of all the pertinent evidence on file.  The RO had, 
based on that review, concluded that a rating in excess of 50 
percent was not in order, and apparently that a rating over 
30 percent was not in order for the prior month. The Board 
notes therefore that the issue presented is whether a current 
increased rating is in order.   As such, the Board now has 
before it the question of the appropriate rating or ratings 
to be assigned for the entire period.  Id.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The veteran's left knee disability, is currently 
manifested by; a range of motion (ROM) from 0 to 110 degrees; 
with some crepitation, and complaints of swelling and pain.   
X-ray examination revealed severe degenerative changes in the 
medial compartment, and the articular cartilage was worn down 
to the bone on the medial portion of the knee.  There were 
also some changes in the lateral compartment but not as 
severe.

3.  The veteran's PTSD is productive of symptoms causing no 
more than considerable impairment of social and industrial 
adaptability, and reduced reliability, for the entire period.

4.  The veteran has not been shown to have either active 
psychotic manifestations of such extent as to produce severe 
impairment of social and industrial adaptability, or an 
occupational impairment with deficiencies in most areas as a 
result of his service-connected PTSD for the entire period.

5.  There are no extraordinary factors resulting from the 
service connected PTSD disorder productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.



CONCLUSIONS OF LAW
1.  The criteria for an increased rating for a left knee 
disorder based on instability, currently rated as 20 percent 
disabling are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, Part 4, diagnostic 
codes (DC) 5257, 5258, (1999).

2.  A separate schedular evaluation of 10 percent, but no 
more, for arthritis of the left knee is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 
5010, 5260, 5261 (1999); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 
(1997) (Precedent Opinion of the General Counsel of the VA).

3.  The criteria for a current increased disability rating in 
excess of 50 percent for PTSD is not warranted on either a 
schedular or extraschedular basis. 38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.125, 4.126, 4.129, 4.130, 
4.132, Diagnostic Code (DC) 9411 (1996); 38 C.F.R. §§ 4.126, 
4.130, DCs 9411, 9440 (1999).

4.  The criteria for a 50 percent rating, but no more, are 
warranted for the period October 10, 1996 to November 10, 
1996.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.125, 4.126, 4.129, 4.130, 4.132, Diagnostic Code (DC) 
9411 (1996); 38 C.F.R. §§ 4.126, 4.130, DCs 9411, 9440 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board determines that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000) by virtue of his statements that he 
has incurred an increase in his service-connected 
disabilities.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings are 
warranted for the veteran's left knee, or PTSD disorders.  
However, a separate 10 percent rating is warranted for 
arthritis of the left knee.  It is also noted that a 50 
percent rating for PTSD should be assigned for the month 
preceding November 10, 1996.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).


a. Left knee disorder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Pursuant to regulatory provisions, traumatic arthritis is to 
be rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, DCs 
5003, 5010.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability). To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which his shown related to the service 
connected disorder.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

Historically, the veteran received a left knee injury in 
service in 1951.  Service connection was granted in April 
1962 for derangement internal, left knee, traumatic, and a 
noncompensable rating was assigned. By rating action in 
August 1997, the rating was increased to 10 percent.  
Subsequently, in April 1999, the rating was increased to 20 
percent, where it has remained to the present time.

In a VA examination in July 1995, the veteran reported 
injuring his left knee in service and tearing his ligaments.  
He was conservatively treated, but his left knee has 
continued to give him problems over the years.  He had pain 
medially on the left knee, which was severe at times, and he 
always limped.  He had problems going up and down steps.  The 
examiner noted a full range of motion (ROM), with no 
ligamentous laxity.  There was slight tenderness on the 
medial facet, left patella, and no swelling. Anterior drawer 
sign, and Lachman test were negative.  X-rays revealed some 
osteophytes about the patella.  The diagnosis was 
chondromalacia, left patella, mild.

In a VA examination in April 1999, the veteran reported 
undergoing arthroscopic surgery in February 1999.  Since then 
his left knee was slightly better, but there was still 
swelling and pain.  The examiner noted the ROM was from 0 to 
110 degrees with some crepitation on motion.  The knee had 2-
3+ swelling, and healing wounds from the arthroscopic 
surgery.  There was no ligamentous laxity; and Mcmurray and 
Lachman tests were negative.  The examiner noted that the 
description of the surgery by his physician indicated severe 
degenerative changes in the medial compartment.  The medial 
meniscus was torn and frayed, and the articular cartilage was 
worn down to the bone on the medial portion of the knee.  
There were also some changes in the lateral compartment but 
not as severe.

The diagnosis was degenerative joint disease (DJD), left 
knee, severe.  He was told that he would probably need a 
total left knee replacement in the future.

A hearing was held at the RO in June 1999, in which the 
veteran testified, in essence, that at times his knee will 
slip and he will lose his balance.  This occurred 1 to 3 
times a week.  The leg was stiff and he could hardly move it.  
The knee used to come out of the joint, but not since his 
surgery.  He had lateral instability and pain every time he 
walked.  He took Tylenol every day for pain.  The leg was 
weak, occasionally locked up, and had popping sounds.  He was 
given a brace by the VAMC but it did not help.

Post service medical evidence includes treatment records for 
various disabilities including his left knee disorder, as 
well as other musculoskeletal, and unrelated disorders.  
These records include;

Medical records from Neils J. Linschgoten, M.D., which notes 
that the veteran underwent arthroscopic surgery in 
February1999.  He had been diagnosed with osteoarthritis, 
left knee; and, degenerative or posttraumatic tear of the 
medial meniscus with mild to moderate posttraumatic 
degenerative arthritis.  X-rays
indicated areas of articular cartilage loss down to bare 
bone.  He had been taking cortisone injections in the past.  

The RO has rated the veteran's left knee disorder, under the 
VA's Schedule for Rating Disabilities, DC 5257, Knee, other 
impairment of, including recurrent subluxation or lateral 
instability.  The left knee disorder may also be rated under 
DC 5260, Leg, limitation of flexion; and DC 5261, Leg, 
limitation of extension; as follows; 

Under DC 5257, Knee other impairment of; recurrent 
subluxation or lateral instability;

Severe impairment warrants a 30 percent disability rating; 
Moderate impairment warrants a 20 percent disability rating; 
while, Slight impairment of the knee warrants a 10 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, Leg, limitation of flexion; 

Flexion limited to 15° warrants a 30 percent rating; to 30° 
warrants a 20 percent rating; to 45° warrants a 10 percent 
rating; and to 60° warrants a noncompensable rating.

Under DC 5261, Leg, limitation of extension; 

Extension limited to 45° warrants a 50 percent rating; to 30° 
warrants a 40 percent rating; to 20° warrants a 30 percent 
rating; to 15° warrants a 20 percent rating to 10° warrants a 
10 percent rating, and to 5° warrants a noncompensable 
rating.  

The Board has concluded that a higher rating under; DC 5257, 
is not for application as no more than moderate disability is 
shown.  In fact the latest examination reveals no ligamentous 
laxity, lateral instability, or subluxation.  This is no more 
than moderate knee impairment.  An increased evaluation under 
DC 5260, or 5261 is not indicated, as ROM on the last VA 
examination was 0 to 110 degrees.

Likewise, the veteran does not have ankylosis of the left 
knee, or tibia, and fibula impairment, with non-union or mal-
union; and accordingly, an increased evaluation under DC 
5256, Knee, ankylosis of; or, DC 5262, Tibia and fibula, 
impairment of: is not applicable.  The Board has also 
considered DCs 5258, Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  However as no frequent episodes of "locking," pain, 
and effusion into the joint of the left knee has been 
demonstrated, this code is not for application for 
consideration of a higher rating.  

It is noted, pursuant to the General Counsel Opinion 
previously cited, that separate ratings may be assigned where 
there is instability and arthritis of the knee causing 
different impairment. In this case, in addition to the rating 
under the code for instability, there is a finding of 
arthritis, and of limitation of motion (normal motion is from 
0 to 140°).  Limitation of motion is not contemplated in DC 
5257.  Moreover, as x-rays have confirmed degenerative 
arthritis of the left knee, in accordance with VAOPGCPREC 23-
97, a separate 10 percent rating is warranted for the left 
knee under DCs 5003-5010.  A rating in excess is not 
warranted, however, based on the limitation of motion, as the 
motion is not so limited under the flexion and extension 
codes set forth above.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of United States Court of Veterans 
Appeals (Court) in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991). The Board has considered whether an extra- 
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted. In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards. The record does not indicate 
that he has undergone any continuous treatment, missed work 
or has been otherwise affected by his left knee disorder. The 
current manifestation remains moderate.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
        
In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds the instability of the left knee is properly rated 
at 20 percent disabling.  In addition, a separate 10 percent 
rating, but no more, for the veteran's degenerative arthritis 
of the left knee is warranted.


b. PTSD

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. § 4.125 et seq. (1999).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that there is no basis upon which to conclude 
that the earlier version of the pertinent regulations is more 
or less favorable to the veteran.  Indeed, when applied to 
this individual case, there appear to be no significant 
substantive differences between the two versions.  As 
discussed below, a rating in excess of 50 percent is not 
warranted under either applicable criteria.  It is noted that 
the RO assigned the 50 percent rating to November 10, 1996, 
under the new criteria.

Under the old regulations, in effect until November 6, 1996, 
a 50 percent evaluation was warranted for PTSD with 
considerable impairment of social and industrial 
adaptability. A 70 percent evaluation required lesser 
symptomatology than a 100 percent evaluation, such as to 
produce severe impairment of social and industrial 
adaptability. Finally, a 100 percent evaluation required 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability. 38 C.F.R. § 4.132, DC 9411 
(1996).

The severity of a psychiatric disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability. Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency. Great emphasis was placed upon the full 
report of the examiner, descriptive of actual symptomatology. 
The record of the history and complaints was only preliminary 
to the examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials. 38 C.F.R. 
§ 4.130 (1996). The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations in effect since November 1996 (and 
considered by the RO), a 50 percent evaluation will be 
assigned for PTSD which produces occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. DCs 9411, 9440.

Historically, service connection for PTSD was granted by 
rating decision dated in August 1997, and a 30 percent 
evaluation was assigned.  The effective date was, October 10, 
1996, the day the veteran's claim was received.  
Subsequently, in August 1999, the rating was increased to 50 
percent, effective November 10, 1996.  It is unclear why this 
date was selected, however, he was first paid the higher rate 
the first of the next month.  That determination, however, 
leaves open the issue of an increased rating for the prior 
month.  As discussed herein, the 50 percent rating should 
properly be assigned effective October 10, 1996.

In a VA examination in November 1996, the veteran reported 
extensive combat while serving in Korea.  Out of 205 men in 
his company only 9 survived.  He saw many men wounded and 
killed.  Post service he has been treated at a mental health 
center for about the last 10 years.  He was divorced and 
lived alone with very limited social support and experienced 
a great deal of depression.  He has had a number of jobs 
since service. 

He complained of problems sleeping, nightmares, and 
flashbacks of Korea.  He avoids fireworks, war movies, and 
other loud noises.  He reported nightmares about twice a 
month.  He had frequent crying spells about his experiences 
in Korea. He has bouts of depression related to his divorce 
as well as combat.  

The examiner noted that the veteran's responses on the MMPI-2 
indicated a tendency to exaggerate symptomatology, but was 
similar to other veterans with PTSD.  His scaled responses 
revealed elevated symptoms of PTSD, significant depression, 
anxiety and social introversion.  The Beck scaled revealed 
severe depression.  The combat exposure scale indicated 
frequent involvement in very dangerous duty.  The score on 
the Mississippi scale for PTSD was 130, where the cutoff 
number was 107.  The DSM-III scale showed that he met the 
diagnosis criteria for major depressive disorder as well as 
PTSD.  He indicated that he had had an alcohol abuse problem 
in the past, but had not had a drink for several years. While 
his estimated Wechsler IQ was 78, he came across as being 
more in the average range of intelligence.  His very limited 
education appears to have reflected in a lower score on this 
particular test.  He was considered to be competent.  The 
diagnoses were, PTSD; major depression; and dysthymic 
disorder.  The GAF assigned was 50.

The RO in its assignment of service connection considered 
this examination, as well as his VA treatment records from 
1995 in the VA mental health clinic.  The RO further noted 
the veteran had been assigned the combat infantryman badge 
and conceded his stressors occurred.  

In a VA examination in March 1999, the examiner noted that he 
reviewed the claims folder.  The veteran had not worked since 
1980.  At that time he received a head injury which resulted 
in numerous medical difficulties and a concussion.  He has 
not worked since that time, and received Social Security 
Administration (SSA) benefits.  He currently lived with a 
female friend.

Since his last PTSD examination, his medical problems have 
increased.  He has been hospitalized 3 times, and has been 
diagnosed with prostate cancer.  He is taking medication for 
depression, hypertension, stomach problems, nerves, and has 
undergone radiation treatment.

He was currently receiving treatment for PTSD and depression 
at the VAMC.  He noted that his life had been in a, "steady 
decline" since 1996.  His concentration and energy level has 
decreased, and he feels "worn out."  He has been sleeping 
excessively (16 hours daily).  He has nightmares related to 
Korea several times a month, and wakes up screaming.  He is 
socially isolated; has difficulty getting close to/and 
trusting people; intrusive thoughts; emotional numbing; and, 
avoids Korea related stimuli.  He experiences flashbacks 
about twice monthly when he feels he is back at the Zheng Sen 
Reservoir in Korea.  He is currently depressed; feels 
hopeless; has no energy; is tired; has no interests; cries 
for no reason; and hates crowds.  He endorsed suicidal 
ideation, but denied intent or plan.  He reported numerous 
somatic complaints including upset stomachs; nausea; and 
feelings of a knot in his throat.  

The examiner noted the veteran was on time, and hygiene was 
adequate.  There was no evidence of gross cognitive 
dysfunction.  He was cooperative, and candid in his 
responses.  His affect was flat with a depressed mood.  He 
became immediately tearful on several occasions talking about 
Korea.  The examiner opined that it appeared that the veteran 
continued to experience a full range of symptoms associated 
with PTSD, including persistent intrusive thought; avoidance; 
nightmares; and emotional numbing.  He also exhibited 
symptoms of depression including excessive sleep; increased 
appetite; decreased energy; concentration; and,  
hopelessness.  The diagnoses was PTSD, chronic; major 
depression severe; alcohol dependence, sustained remission..  
A GAF of 41 was assigned.

At a hearing at the RO in June 1999, the veteran testified, 
in essence, that he was treated for PTSD at VAMC, once every 
3 months. He was medicated with Prozac, but his medication 
was recently changed.  His testimony reiterated his 
statements during the aforementioned examinations.  He did 
not have suicidal ideation, but noted that there, "isn't too 
much to live for now."

The post service medical evidence of file includes extensive 
private and VA treatment records primarily for several 
physical disabilities, as well as his mental disabilities. 

After reviewing the applicable rating criteria in effect both 
prior to and since November 7, 1996, and the reported 
objective findings and subjective complaints, the Board is of 
the opinion that the veteran's psychiatric symptomatology 
does not produce severe impairment of social and industrial 
adaptability. Significantly, a 70 percent psychiatric 
evaluation, under the new criteria, requires impairment with 
deficiencies in most areas, including family relations, 
judgment, thinking, mood, with such symptoms as suicidal 
ideation, obsessive rituals, intermittent illogical, obscure, 
irrelevant speech, spatial disorientation, neglect of 
personal appearance and hygiene, inability to establish and 
maintain relationships, etc.  

While the veteran certainly exhibits some of these 
deficiencies, in the most recent VA examination, the veteran 
was on time, and hygiene was adequate.  There was no evidence 
of gross cognitive dysfunction.  He was cooperative, and 
candid in his responses.  While he admitted to suicidal 
ideations, he denied any intent or plan.  He was considered 
competent, and assigned a GAF of 41.  The Board must also 
note that while the veteran was divorced, he was living with 
a female companion, and stated the relationship was platonic.  
Even in the previous VA PTSD examinations in 1996, the 
examiner noted that he was considered competent.

Thus, he appears to communication well and had no gross 
impairment in thought process.  In addition, there is no 
evidence of grossly inappropriate behavior.  The veteran has 
always appeared cooperative and oriented.  While he is 
described as depressed, socially isolated, and emotionally 
numb; grossly inappropriate behavior has not been shown.

Next, there is no evidence that he is in persistent danger of 
hurting self or others at this time.  Moreover, there is no 
evidence that he experiences an inability to perform 
activities of daily living due to his psychiatric disability.  
Rather, the limits on his abilities to function appear to be 
due to his physical disabilities, and not his service 
connected PTSD.  The Board notes that some of the medical 
records appear to indicate that some of his physical and 
mental problems apparently began after his head trauma injury 
at work.  Next, he has not been shown to be disoriented to 
time or place, have an impaired memory for names of 
relatives, his own occupation, or his own name, albeit 
decreased concentration was noted during the March 1999 VA 
examination.  Specifically, the evidence indicates that he is 
oriented, cooperative, and he appears to be a good historian.  
In any event, his PTSD appears to be of lesser symptomatology 
than necessary for a schedular evaluation greater than the 50 
percent schedular evaluation currently in effect.  

The Board notes that veteran's assigned GAF at his most 
recent VA examination was noted to be 41, which would 
indicate some serious symptoms ( e.g. suicidal ideations, 
severe obsessive rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning ( e.g. no friends, unable to keep a job). The 
Court of Veterans Appeals has held that GAF scores between 41 
and 50 indicates "serious impairment in social, occupational, 
or school functioning." See Carpenter v. Brown, 8 Vet. App. 
243 (1995).  However, this finding is not fully consistent 
with the overall psychiatric picture presented in the claims 
file but, nonetheless, supports no greater than a 50 percent 
evaluation under DC 9411.  While the Board is sympathetic to 
the veteran's physical problems, there is no basis on which 
to grant a higher rating for his service-connected 
psychiatric disability. 

It is noted that there was a GAF of 50 assigned at the time 
of the November 1996 examination.  That was within 1 month of 
when the instant claim was filed.  Based on the analysis 
above, it is concluded that the 50 percent rating should be 
assigned from the date of the receipt of the claim.  As such, 
a 50 percent rating, but no more, is assigned effective 
October 10, 1996.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Finally, consideration has been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321.  
The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, there has 
not been a demonstration of marked interference with 
employment specifically attributable to the service-connected 
PTSD disorder or frequent periods of hospitalization due to 
that disorder so as to render impractical the application of 
the regular schedular criteria.  

Therefore, considering the medical evidence of record, the 
Board finds that, under the criteria of Diagnostic Code 9411, 
effective November 7, 1996, and under the criteria of 
Diagnostic Code 9411, effective prior to November 7, 1996, 
and even considering the criteria of 38 C.F.R. § 4.7, the 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD for the entire time period.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased rating for a left knee disorder, 
described as residuals of a traumatic internal derangement, 
currently rated as 20 percent disabling, is denied.

Entitlement to a separate 10 percent rating, but no more, for 
arthritis of the left knee is warranted subject to the law 
and regulations governing the award of monetary benefits.

Entitlement to an increased rating for PTSD, currently rated 
as 50 percent, is denied.

Entitlement to a rating of 50 percent, but no more, is 
granted from October 10, 1996 to November 10, 1996, subject 
to the law and regulations governing the award of monetary 
benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

